Title: To George Washington from Levi Hollingsworth, 24 August 1785
From: Hollingsworth, Levi
To: Washington, George



Honourd Sir
Philad[elphi]a 24 August 1785

Mr Samuel Jackson of your Neighbourhood, mentioning to Mr Arthur Donaldson of this City, the desire your Excelency had of raising manure from the mud in the bed of the River Patomack for the purpose of manuring Land, Mr Donalson shewed Mr Jackson his new invented Machine for Cleansing our Docks,

which with a horse & three hands will raise 60 a 80 tons ⅌ day. Mr Donalson the Ingenious Inventor, is so obliging as to offer your Excelency any information that may be wanting for the Constructing the machine, by a model or other wise, and begs me, while he is shewing Mr Jackson the Construction, to write you[.] Mr Donalsons mechanical abilities in the raising the Chevaux de frize from the bed of our river, together with this Contrivance, which he calls a Hippopotamos, places him amongst men of the first abilities in point of invention, and as I have seen his Hippopotamos often at work I can assure your Excelency of its great facility in raising mud or Sand from any depth of water. I am with great regard Your Excelencies most obedient Humble Svt

Levi Hollingsworth


I take the liberty to present my Compliments to Colo. Jno. Augustus Washington, your Brother, & to give him our price Current for Produce, viz. Fine Flour 43/6 ⅌ Bbl of 1.3.0 Ntt wheat 7/6 @ 8/ Corn 3/10 @ 4/—Hemp 5½ ⅌ Lb. Tobacco Jas River 55/ best Patowmack 45 @ 50/ Bills of Exchange 75 @ 80 ⅌ £. L.H.

